KELLEY, Judge,
dissenting.
I respectfully dissent. This is truly a case of how much is too much. I believe that the majority would rightfully conclude that the licensee in this ease, Joseph A. Vinansky, had consumed too many intoxicating beverages. Where I respectfully disagree with the majority is the extent to which actions can be considered reasonable. I believe, as a matter of law, that the majority construes the facts as established in the record of this case to be unreasonable. Contrary to the majority’s opinion, I believe that the only reasonable conclusion in this case is the one reached by the trial court.
The majority sets forth on page 862 of the slip opinion that Officer McNelis observed a yellow pickup truck, with its engine running and its brake lights on, parked in a parking lot situated behind the Renton volunteer fire company’s building, near the entrance to a social club, and the head of an individual slumped over the steering wheel of the truck. These cold facts, combined with uncontra-dicted evidence of Vinansky’s stuporous condition when Officer McNelis approached and awakened him, lead to only one reasonable conclusion. Vinansky did not drive in such a condition to the social club. To the contrary, all the evidence would reasonably lead to the conclusion that Vinansky had consumed too many alcoholic beverages and, upon leaving the social club, had had enough sense and wits to realize his own incapacity to drive legally and had remained in his vehicle. I believe that Vinansky should be complimented for not jeopardizing other people and property, let alone himself, by driving in such a condition. He should not be penalized for exercising good judgment albeit with the infirmities of his alcoholic consumption.
As stated by the majority, pursuant to section 1547(a) of the Vehicle Code, 75 Pa. C.S. § 1547(a), an arresting police officer only needs reasonable grounds, not probable cause, to believe that a motorist was driving under the influence of alcohol. Department of Transportation v. Wysocki, 517 Pa. 175, 535 A.2d 77 (1987). Whether reasonable grounds exist is a question of law reviewable by this court on a case-by-ease basis. Department of Transportation, Bureau of Driver Licensing v. Malizio, 152 Pa.Commonwealth Ct. 57, 618 A.2d 1091 (1992). The test for reasonable grounds is whether a person in the position of the police officer, viewing the facts and circumstances as they appeared at the time, could have concluded that the motorist was operating the vehicle while under the influence of alcohol. McCallum v. Commonwealth, 140 Pa.Commonwealth Ct. 317, 592 A.2d 820 (1991). Because the trial court is the ultimate fact finder in driver license suspension appeals, questions of credibility and conflicts in the evidence are for the trial court to resolve. Department of Transportation, Bureau of Driver Licensing v. Ingram, 538 Pa. 236, 648 A.2d 285 (1994).
Contrary to the conclusion reached by the majority, I conclude that there were not reasonable grounds for Officer McNelis to have believed that Vinansky was operating or in physical control of the movement of a motor *865vehicle while under the influence of alcohol.1 I recognize that the test for determining whether reasonable grounds exist is not very demanding. See Wilson v. Commonwealth, 53 Pa.Commonwealth Ct. 342, 417 A.2d 867 (1980). At the same time, this test for reasonable grounds does not give police officers unfettered discretion to investigate and arrest motorists without appropriate cause.
In the present case, while on routine patrol, Officer McNelis happened to observe Vinansky’s parked vehicle with its lights on and its engine running. The vehicle was parked on privately owned property in a designated parking lot space to the rear of a “members only” volunteer firemen club. Testimony before the trial court established that the club parking lot was not adjacent to a paved road, Vinansky’s vehicle was not parked adjacent to a thruway and his vehicle was not blocking other traffic. Reproduced Record (R.) at 15a. Moreover, the front of Vinansky’s vehicle was parked so that it was facing into the building where the club was located. R. at 16a. Officer McNelis testified that he had not received a call or complaint with respect to the vehicle but had merely observed it on routine patrol. R. at 19a-20a.
The “reasonable” conclusion to be drawn from the circumstances of this case is that Vinansky had spent time in the club on the evening in question, had exited the club, had gotten into his vehicle, had realized that he was unable to drive because of his consumption of alcohol and had wisely decided to sleep it off in his vehicle. The record in this case does not support a conclusion by the majority, contrary to the trial court, that Vinansky was in physical control of the movement of his motor vehicle while under the influence of alcohol. Accordingly, it is my opinion that Vinansky should not be punished for taking steps to avoid being in a dangerous condition by sleeping off the effects of too much alcohol instead of attempting to operate his vehicle upon public roads.
I believe that the trial court’s conclusion that DOT failed to establish that Vinansky “operated” a motor vehicle while under the influence of alcohol is supported by substantial evidence. Since this determination was properly within the province of the trial court, as fact finder, it should not be overruled by this court.
I agree with the majority’s conclusion that, pursuant to this court’s decision in Bird, DOT was not required to prove that Vinan-sky had operated his vehicle on a highway or a traffieway while under the influence of alcohol. However, my agreement with this principle does not change my conclusion that DOT still failed to prove that Officer McNelis had reasonable grounds for believing that Vinansky was operating or was in physical control of the movement of his vehicle while under the influence of alcohol.
The majority finds the grounds to establish reasonable belief and, in so doing, essentially condones what I consider to be going too far given the legislative purposes of the provisions for license suspensions. This is truly a case of going way beyond the contemplation of the statute, as written in spirit or letter, and the reasonableness of all law.
Accordingly, the trial court’s order should be affirmed.

. I agree with the majority that the trial court applied the incorrect standard when it concluded that the circumstances of this case did not establish the necessaiy probable cause which would have justified Officer McNelis's continued investigation of Vinansky. Nonetheless, despite the trial court’s application of the wrong standard, I believe that its determination should still be affirmed because DOT has still failed to establish that Officer McNelis had reasonable grounds for continued investigation of Vinansky-